Citation Nr: 1310761	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-11 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinea versicolor.

2.  Entitlement to service connection for disability of the right knee.

3.  Entitlement to service connection for right carpal tunnel syndrome.

4.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to August 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2008 and November 2009 rating determinations by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied his claims for service connection for a bilateral foot disability, disability of the right knee and right carpal tunnel syndrome; and assigned an initial, noncompensable rating for tinea versicolor.  During the course of the Veteran's appeal, the RO awarded a 10 percent rating for tinea versicolor, effective July 6, 2009, the effective date of the service connection.  The Veteran has expressed continued disagreement with the rating for his tinea versicolor, and he has not been awarded the maximum benefit allowed under applicable rating criteria; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In addition to the paper claims files, there is an electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are entirely duplicative of the evidence in the paper claims files.

In March 2013, the Veteran's representative raised the issues of whether clear and unmistakable error exists in the RO's March 2011 rating decision denying service connection for migraine headaches.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 


Records

At the time of the Veteran's November 2009 VA hands examination, it was reported that he is in receipt of Social Security Administration (SSA) disability benefits due to his knee disability.  In March 2013, the Veteran's representative again confirmed that the Veteran is in receipt of SSA benefits.  Where there is actual notice to VA that the appellant is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  The RO or the Appeals Management Center (AMC) should thus obtain the Veteran's SSA records. 

Moreover, the Board recognizes that the paper claims files include VA outpatient treatment notes dated through March 22, 2010, from the Salisbury VA Medical Center (VAMC).  The Veteran's electronic claims file (Virtual VA file) does not include any more recent records.  Thus, on remand, development to obtain any outstanding, pertinent VA records, to include records since March 22, 2010, from the Salisbury VAMC, should be completed.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Initial Rating - Tinea Versicolor

The Veteran contends that his service-connected tinea versicolor has worsened in terms of its severity since his last VA examination.  Of note, the Veteran underwent a VA examination in November 2009, shortly following the filing of his service connection claim.  More than three years have since passed and the Veteran has reported a worsening.  In particular, at the time of his November 2009 notice of disagreement, the Veteran reported that the condition is worse than reported by the VA examiner and that it has continued to spread.  In March 2011, on a VA Form 9 submitted in response to a supplemental statement of the case, the Veteran reported that the skin condition covers more than 5 percent of his body.  Further, in August 2011, the Veteran's private physician submitted a statement reporting that the rash is on the Veteran's back, chest, and groin area, and that it covers 50 percent of the body surface.  Thus, a significant amount of time has passed since the Veteran's most recent skin examination, and both the Veteran and his private physician indicate that the condition has worsened.  

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, a new VA examination is required to determine the current disability level for the Veteran's tinea versicolor.

Service Connection - Bilateral Foot Disorder

The Veteran contends that he has a bilateral foot disorder that initially manifested during his active service.  A review of the Veteran's service treatment records (STRs) shows that he did report foot trouble in service at the time of his June 1971 Report of Medical History, although his STRs are otherwise negative for evidence of any foot disability.

Following service, in 2006, the Veteran received private treatment of his feet related to his non-service-connected diabetes mellitus.  

In March 2007, the Veteran sought treatment from a private podiatrist, at which time he reported having bilateral foot and ankle pain for the prior three years, and he reported no prior injury.

In 2008, he received VA treatment related to diabetic neuropathy and dystrophic toenails.  In July 2008, a VA podiatrist reported that the Veteran's chronic foot pain is due to abnormal foot pronation aggravated by past knee symptoms and obesity.  However, the podiatrist issued an addendum to that clinical note to reflect the Veteran's report that he had experienced foot pain in service, which "has increased in severity ever since."  

Thus, while there is evidence of record suggesting that the Veteran's bilateral foot symptoms initially manifested well after service due to his diabetes mellitus, his obesity, and his abnormal pronation, there is also evidence showing that the Veteran indeed reported foot problems at the time he separated from active service, and he has also, more recently, reported that he has experienced bilateral foot pain since his time in service, which has increased over time.

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4) (2012). 

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006). 

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim for service connection for a bilateral foot disability.  Because no such examination has been conducted in this case, a remand is required.

Service Connection - Right Hand/Wrist Carpal Tunnel Syndrome 

The Veteran contends that he initially experienced symptoms related to his claimed right hand carpal tunnel syndrome during active service and that the symptoms have continued ever since.

A review of the Veteran's service treatment records confirms that in March 1970, the Veteran sought treatment related to a strained right wrist.  He sought treatment for the right hand in June 1971 and reported weakness with weight bearing.  A June 1971 electromyography test revealed that the Veteran's right wrist was within normal limits.  A July 1971 follow-up report shows an assessment of carpal tunnel compression.

The Veteran's post service treatment records are devoid of complaints related to the right hand/wrist for many years following service.  An August 2009 private physician note indicates that the Veteran was having "continued problems with the right hand," although the duration of the complaints was not noted.

In November 2009, the Veteran underwent VA examination of his hands.  The VA examiner did review the claims files and noted the in-service complaints suggestive of carpal tunnel, as well as the current symptoms.  The current symptoms included pain to the volar wrist with subjective diminished grip strength.  Physical examination revealed adequate strength for push and pull and twisting.  X-rays revealed mild degenerative changes, and there is no evidence that electromyography testing was conducted.  The examiner concluded by diagnosing carpal tunnel syndrome "with an unremarkable hand exam, which would not be a continuation of condition diagnosed in the service."  The examiner completely disregarded the Veteran's report of ongoing symptoms and also failed to explain the rationale for the negative nexus opinion.  Moreover, the Veteran's private physician submitted a report in August 2011, which also indicates the Veteran's report of ongoing symptoms, present since active service.

For these reasons, the Board finds the November 2009 examination report related to the Veteran's carpal tunnel syndrome to be inadequate.  A new examination is required, which must include consideration of the Veteran's report of his symptom history, consideration of the August 2011 positive private opinion, as well as include a thorough rationale as to any opinion expressed.

Accordingly, the case is REMANDED to the RO or the AMC for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, including the VA treatment records dating since March  22, 2010, from the Salisbury VAMC, as well as the Veteran's SSA records.

2.  If any requested records related to remand instruction 1 are not available, the claims files should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Once the record is developed to the extent possible, afford the Veteran a VA skin disorders examination by an examiner with sufficient expertise to ascertain the current severity and manifestations of his service-connected tinea versicolor.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner.  In addition, the examiner should provide an opinion concerning the impact of the Veteran's service-connected tinea versicolor has on his ability to work, if any.

The rationale for all opinions expressed must also be provided.

4.  The RO or the AMC should afford the Veteran an examination by an examiner with appropriate expertise to determine the etiology of any foot disorder present during the period of this claim.

The claims files and any pertinent evidence in Virtual VA that is not included in the claims files must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each foot disorder present during the pendency of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to the Veteran's active service, to include related to the report of foot trouble in June 1971.  For purposes of the opinion(s), the examiner should assume that the Veteran is credible.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

5.  The RO or the AMC should afford the Veteran an examination by an examiner with appropriate expertise to determine the etiology of any right carpal tunnel syndrome present during the period of this claim.

The claims files and any pertinent evidence in Virtual VA that is not included in the claims files must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to any right carpal tunnel syndrome present during the pendency of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to the Veteran's active service, to include related to the report of right hand weakness, strained right wrist, and carpal tunnel compression in service.  For purposes of the opinion, the examiner should assume that the Veteran is credible.  The examiner must take into account any reports in the record or at the time of the examination that the symptoms in service have continued to the present, and must also discuss the private physician's positive opinion dated in August 2011.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the required opinion cannot be provided.

6.  The Veteran must be given adequate notice of the date and place of any requested examination(s).  A copy of all notifications, including the address where the notice was sent, must be associated with record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

7.  The RO or the AMC should also undertake any other development it determines to be warranted.

8.  Then, the RO or the AMC should readjudicate each of the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

